DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JANG et al. (US 2003/0236588; of record).
As to claim 1: JANG discloses a method for building complex-geometry composite objects point-by-point and layer-by layer ([0021]) equivalent to the claimed method for manufacturing a part. JANG further discloses an apparatus for making three-dimensional objects that are primarily composed of continuous fiber reinforced polymer –or metal-matrix composite materials beginning with a supply of reinforcement fibers and a matrix material, plus means for mixing fibers and matrix material to form a continuous tow of impregnated fibers; wherein, a tow 12 is submerged into a resin bath 9 that contains 
The continuous supply of a resin-impregnated tow 18 disclosed in JANG is then driven to enter one end 26 of a moveable head (a nozzle 22) having flow passage means therein ([0073]); and a dispensing outlet 84 comprising a tip with a discharge orifice 86 connected to the opposite end of the nozzle 22, such that the impregnated tow goes through a passage 24 of the nozzle 22 and eventually exits from the orifice 86 of the nozzle to deposit onto a base member 40 (i.e., surface) ([0073]; FIG. 4; FIG. 5). Thus, JANG reads on the claimed step of adhering a coated continuous core reinforced filament to a surface. 
Moreover, JANG discloses the towpreg being controlled to be dispensed into a positive solid area essentially point-by-point and layer-by-layer so that a continuous fiber reinforced composite object can be formed; wherein the towpreg dispensing nozzle is controlled to move along proper deposition paths which can be generated in terms of a raster segment approach ([0030]), and a raster segment being formed inside a solid area by connecting two neighboring points of intersections (the start point and end point) such that the movement of a towpreg dispensing nozzle along the raster segment paths is as continuous as possible ([0031]). Consequently, JANG reads on the claimed step of dragging the coated continuous core reinforced filament from a nozzle of a printhead when the printhead is moved relative to the surface.
As to claim 2: JANG remains as applied above. JANG further discloses the claimed wherein the coated continuous core reinforced filament is substantially void free ([0072]).
As to claim 3: JANG remains as applied above. JANG further discloses the claimed wherein a core of the coated continuous core reinforced filament comprises a multifilament core ([0072]).
As to claim 4: JANG remains as applied above. JANG further discloses the claimed wherein prior to the step of dragging, the coated continuous core reinforced filament is adhered to a point on the surface ([0030]; [0031]; [0076]; FIG. 5).
As to claim 5: JANG remains as applied above. JANG further discloses the claimed wherein the point is an anchor point ([0030]; [0031]; [0076]; FIG. 5). 
As to claim 6: JANG remains as applied above. JANG further discloses the claimed wherein the core of the coated continuous core reinforced filament is substantially impregnated with a matrix material ([0072]).
As to claim 7: JANG remains as applied above. JANG further discloses the claimed wherein the coating surrounding the coated continuous core reinforced filament is a matrix material ([0072]). 
As to claim 8: JANG remains as applied above. JANG further discloses the claimed affixing the dragged coated reinforced filament to an opposing section of a gap, such that the coated continuous core reinforced filament bridges the gap from the anchor point to the affixed point ([0030]; [0031]; [0032]; FIG. 5). 
As to claim 9: JANG discloses a method for building complex-geometry composite objects point-by-point and layer-by layer ([0021]) equivalent to the claimed method for manufacturing a part. JANG further discloses an apparatus for making three-dimensional objects that are primarily composed of continuous fiber reinforced polymer –or metal-matrix composite materials beginning with a supply of reinforcement fibers and a matrix material, plus means for mixing fibers and matrix material to form a continuous tow of impregnated fibers; wherein, a tow 12 is submerged into a resin bath 9 that contains a liquid mixture 11 of a resin, curing agent and, as needed, other ingredients, then the fiber tow is pulled through a series of rollers which guide the movement of the tow and promote resin impregnation into the fiber tow to produce a continuous supply of a resin-impregnated tow 18 (i.e., coated continuous core reinforced filament) ([0072]; FIG. 3). 

Moreover, JANG discloses the towpreg being controlled to be dispensed into a positive solid area essentially point-by-point and layer-by-layer so that a continuous fiber reinforced composite object can be formed; wherein the towpreg dispensing nozzle is controlled to move along proper deposition paths which can be generated in terms of a raster segment approach ([0030]), and a raster segment being formed inside a solid area by connecting two neighboring points of intersections (the start point and end point) such that the movement of a towpreg dispensing nozzle along the raster segment paths is as continuous as possible ([0031]). Consequently, JANG reads on the claimed step of dragging the coated continuous core reinforced filament when a printhead is moved relative to the part.
As to claim 10: JANG remains as applied above. JANG further discloses the claimed prior to the step of adhering, coating the continuous core reinforced filament with the matrix material ([0072]; [0074]; [0076]; FIGs. 4-5).
As to claim 11: JANG remains as applied above. JANG further discloses the claimed wherein the coating step occurs at a mixing point ([0072]; FIG. 4).
As to claim 12: JANG remains as applied above. JANG further discloses the claimed extruding a coated continuous core reinforced filament from a nozzle of the printhead ([0073]; [0074]; [0076]; FIGs. 4-5). 
As to claim 13: JANG remains as applied above. JANG further discloses the claimed wherein the adhering step comprises applying a compaction pressure to the coated continuous core reinforced filament ([0030]; [0031]; [0032]; [0076]).
As to claim 14: JANG remains as applied above. JANG further discloses the claimed wherein the adhering step comprises compressing the coated continuous core reinforced filament ([0030]; [0031]; [0032]; [0074]; [0076]; FIGs. 4-5).
As to claim 15: JANG remains as applied above. JANG further discloses the claimed wherein compressing the coated continuous core reinforced filament spreads the plurality of strands of the coated continuous core reinforced filament ([0030]; [0031]; [0032]; [0074]; [0076]; FIGs. 4-5).
As to claim 16: JANG remains as applied above. JANG further discloses the claimed wherein the compressing the coated continuous core reinforced filament spreads the coated continuous core reinforced filament into an adjacent coated continuous core reinforced filament of a same layer and an underlying material of the part ([0030]; [0031]; [0032]; [0074]; [0076]; FIGs. 4-5). 
As to claim 17: JANG remains as applied above. JANG further discloses the claimed wherein the compaction pressure is applied by the printhead ([0074]; [0076]).
As to claim 18: JANG remains as applied above. JANG further discloses the claimed wherein the adhering step further comprises heating to reflow the matrix material ([0073]; [0074]; FIG. 4).
As to claim 19: JANG remains as applied above. JANG further discloses the claimed wherein the continuous core reinforced filament is a towpreg ([0035]; [0072]; [0079]). 
As to claim 20: JANG remains as applied above. JANG further discloses the claimed wherein the towpreg comprises a plurality of axially aligned reinforcing fibers ([0035]; [0072]; [0079]).
As to claim 21: JANG remains as applied above. JANG further discloses the claimed continuous core reinforced filament being a prepreg ([0035]; [0072]; [0079]).
As to claim 22: JANG remains as applied above. JANG further discloses the claimed wherein the prepreg comprises multiple continuous strands preimpregnated with a resin already wicked into the strands ([0035]; [0072]; [0073]; [0079]).
As to claim 23: JANG remains as applied above. JANG further discloses the claimed wherein the continuous core reinforced filament is combined with matrix material at a nozzle outlet ([0073]; FIG. 4).
As to claim 24: JANG remains as applied above. JANG further discloses the claimed wherein the matrix material comprises a thermoplastic, a thermoset, a resin, or an epoxy ([0072]).
As to claim 25: JANG discloses a method for building complex-geometry composite objects point-by-point and layer-by layer ([0021]) equivalent to the claimed method for manufacturing a part. JANG further discloses an apparatus for making three-dimensional objects that are primarily composed of continuous fiber reinforced polymer –or metal-matrix composite materials beginning with a supply of reinforcement fibers and a matrix material, plus means for mixing fibers and matrix material to form a continuous tow of impregnated fibers; wherein, a tow 12 is submerged into a resin bath 9 that contains a liquid mixture 11 of a resin, curing agent and, as needed, other ingredients, then the fiber tow is pulled through a series of rollers which guide the movement of the tow and promote resin impregnation into the fiber tow to produce a continuous supply of a resin-impregnated tow 18 (i.e., coated continuous core reinforced filament) ([0072]; FIG. 3). 
The continuous supply of a resin-impregnated tow 18 disclosed in JANG is then driven to enter one end 26 of a moveable head (a nozzle 22) having flow passage means therein ([0073]); and a dispensing outlet 84 comprising a tip with a discharge orifice 86 connected to the opposite end of the nozzle 22, such that the impregnated tow goes through a passage 24 of the nozzle 22 and eventually exits from the orifice 86 of the nozzle to deposit onto a base member 40 (i.e., surface) ([0073]; FIG. 4; FIG. 5). Thus, JANG reads on the claimed step of coating an outer surface of at least one continuous core reinforced filament with a matrix material at a coextrusion die of a printhead to form a coated 
Moreover, JANG discloses the towpreg being controlled to be dispensed into a positive solid area essentially point-by-point and layer-by-layer so that a continuous fiber reinforced composite object can be formed; wherein the towpreg dispensing nozzle is controlled to move along proper deposition paths which can be generated in terms of a raster segment approach ([0030]), and a raster segment being formed inside a solid area by connecting two neighboring points of intersections (the start point and end point) such that the movement of a towpreg dispensing nozzle along the raster segment paths is as continuous as possible ([0031]). Consequently, JANG reads on the claimed step of dragging the at least one coated continuous core reinforced filament when the printhead is moved relative to the part.
As to claim 26: JANG remains as applied above. JANG further discloses the claimed prior to the step of adhering, extruding the coated continuous core reinforced filament from a nozzle of the printhead ([0074]; [0076]; FIGs. 4-5).
As to claim 27: JANG remains as applied above. JANG further discloses the claimed a step of impregnating the at least one core reinforced filament with a matrix material such that at least one continuous core reinforced filament is wicked ([0072]). 
As to claim 28: JANG remains as applied above. JANG further discloses the claimed wherein the step of coating occurs at a mixing point ([0072]; FIG. 4).
As to claim 29: JANG remains as applied above. JANG further discloses the claimed wherein the matrix material comprises a thermoplastic, a thermoset, a resin, or an epoxy ([0072]).
As to claim 30: JANG remains as applied above. JANG further discloses the claimed prior to the step of adhering, steps of: impregnating a continuous core element with a matrix material at a first coextrusion die of a printhead to form a continuous reinforced filament ([0072]; FIG. 4); introducing the continuous core reinforced filament within a second coextrusion die of the printhead ([0073]; FIG. 4); 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743